Citation Nr: 9903190	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  95-08 465	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for Hodgkin's disease, 
currently evaluated as 30% disabling.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1966 to May 
1969.  

This appeal originally arose from a May 1994 rating action 
which granted service connection for Hodgkin's disease as a 
residual of exposure to Agent Orange, and assigned a 100% 
rating from September 1985 through October 1986, and a 
noncompensable rating from November 1986.  The veteran 
appealed both the effective date of the termination of the 
100% rating, and the noncompensable rating as inadequate.  By 
hearing officer's decision of April 1995, the RO granted a 
30% rating for Hodgkin's disease from November 1986; the 
issue of a rating in excess of 30% remained for appellate 
consideration.

By rating action of November 1995, the RO granted service 
connection for depression as secondary to the service-
connected Hodgkin's disease, and assigned a 10% rating from 
July 1995.  By rating action of June 1996, the RO granted 
service connection for impotence (more properly characterized 
as sterility) as secondary to the service-connected Hodgkin's 
disease, and assigned a noncompensable rating from April 
1995; the RO also granted special monthly compensation from 
April 1995 under the provisions of 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a) on account of loss of use of a creative 
organ.

By decision of February 1997, the Board of Veterans Appeals 
(Board) denied a rating in excess of 30% for Hodgkin's 
disease.  In statements of June 1997, the appellant and his 
representative requested Reconsideration of the February 1997 
Board decision.  By letter of July 1997, the Motion for 
Reconsideration was denied by the Senior Deputy Vice Chairman 
of the Board, by direction of the Chairman.

This matter is currently before the Board pursuant to an 
Order of the U.S. Court of Veterans Appeals (Court) dated 7 
October 1998, wherein the February 1997 Board decision on 
appeal to the Court was vacated, and the case was remanded to 
the Board for development and readjudication consistent with 
the contents of a September 1998 Joint Motion for Remand of 
the appellant and the VA General Counsel (Joint Motion), 
applicable statutory and regulatory provisions, and decisions 
of the Court.  [redacted].

In a statement dated in June 1997, the appellant claimed 
service connection for a heart disorder as secondary to 
chemotherapy and radiation therapy which he received as 
treatment for his service-connected Hodgkin's disease.  This 
issue has not been adjudicated by the RO, but inasmuch as 
cardiovascular manifestations are not listed as residuals of 
lymphogranulomatosis (Hodgkin's disease) to be considered in 
arriving at a percentage disability rating under Diagnostic 
Code 7709 (38 C.F.R. § 4.117, as in effect prior to 23 
October 1995), the Board finds that this secondary service 
connection claim is not inextricably-intertwined with this 
appeal in the matter of an increased rating for Hodgkin's 
disease and residuals thereof.  Rather, the issue of service 
connection for a heart disorder as secondary to treatment for 
the service-connected Hodgkin's disease is more appropriately 
referred to the RO for consideration for adjudication as a 
separate and distinct claim under the provisions of 38 C.F.R. 
§ 3.310(a) (1998).  


REMAND

The appellant contends, in effect, that he currently suffers 
from residuals of Hodgkin's disease that warrant a 100% 
disability rating beyond October 1986, and in any event are 
certainly more disabling than the currently-assigned 30% 
rating.  In written argument dated in June 1997, he asserts 
that he continues to suffer from specifically-identifiable 
symptomatic residuals of Hodgkin's disease, namely, extreme 
muscular weakness and fatigue, a total lack of energy, 
tingling in and partial paralysis of the fingers and toes, 
swelling of the hands and feet, muscle cramps, pain in the 
muscles and joints, disorientation and vertigo, headaches, a 
constant low-grade fever, shortness of breath after attempts 
to exercise, and a gastrointestinal disorder.

A review of the record discloses that the veteran was 
hospitalized at the Meriden-Wallingford Hospital in October 
1984 for a left scalene node biopsy.  Clinical stage II-B 
nodular sclerosing Hodgkin's disease was diagnosed.  A 
computerized tomography (CT) scan of the chest showed a 
large, lobulated anterior mediastinal mass with mediastinal 
adenopathy and left pleural effusion.  A CT scan of the 
abdomen showed only left pleural effusion, and a CT scan of 
the pelvis was negative.  Radiation therapy notes of A. 
Silberstein, M.D., dated in April, May, July, and November 
1985 trace the veteran's receipt of chemotherapy and 
radiation therapy; in November 1985, the doctor stated that 
the veteran completed his chemotherapy on 22 October 1985, 
was doing well, and appeared to be in remission.  

In a statement of December1985, M. Baxter, M.D., stated that 
the veteran completed a total of 6 cycles of MOPP 
chemotherapy according to the Yale Protocol on 24 October 
1985.  The chemotherapy originally started in November 1984 
and continued for 3 cycles until April 1985.  The veteran 
then underwent radiation therapy and received a total of 3060 
R over a 23-day period, first to the entire mediastinum and 
the cervical and supraclavicular areas, and then the 
remainder delivered to the superior mediastinum, left hilum, 
and left supraclavicular areas.  In June 1985, the veteran 
re-started MOPP chemotherapy, and the final dose was 
delivered on 24 October 1985.  After chemotherapy, he 
developed marrow toxicity with rather severe thrombocytopenia 
and leukopenia on 2 occasions.

In a June 1986 radiation therapy note, Dr. Silberstein stated 
that the veteran had had the last dose of chemotherapy on 24 
October 1985, and that clinically he remained in remission.  
After physical examination in July 1986, Dr. Baxter concluded 
that the veteran continued to remain in remission.  On 
physical examination of November 1986, J. Godsall, M.D., 
noted that the veteran went into remission and did very well 
following treatment with radiation and MOPP therapy, that he 
had had no chemotherapy or Prednisone for a year, that he 
currently took no medications, that there was little evidence 
clinically of recurrence of Hodgkin's disease, and that there 
was no indication for a further work-up.  In a statement of 
December 1986, Dr. Baxter stated that there was no evidence 
of any possible recurrence of Hodgkin's disease.  

In a July 1987 radiation therapy note, Dr. Silberstein stated 
that the veteran had received the last dose of chemotherapy 
in October 1985.  The veteran's current complaints included 
low-grade headaches, frequent fatigue, and a particular 
sensitivity to cold in the left hand.  After examination, the 
doctor stated that there was no obvious evidence of recurrent 
Hodgkin's disease.  On outpatient examination by Dr. Godsall 
in July 1987, the veteran complained of periods of diarrhea 
and constipation and occasional cramping abdominal pain, and 
multiple muscular pains.  On physical examination by R. 
Allen, M.D., in May 1988, the veteran's Hodgkin's disease was 
noted to be in remission, and he was noted to be doing well.  
On outpatient examination by Dr. Godsall in July 1988, the 
veteran complained of fatigue, myalgias, and pruritic skin 
lesions.

In a July 1988 radiation therapy note, Dr. Silberstein stated 
that the veteran completed treatment for Stage II-B Hodgkin's 
disease with a large mediastinal mass in "November 1987" 
[which date the Board finds most likely represents a 
typographical error, when viewed in the context of other 
objective evidence of record, including previous and 
subsequent reports from Dr. Silberstein himself, which 
clearly indicates that the veteran received his last dose of 
chemotherapy in October 1985], which treatment consisted of 3 
cycles of MOPP followed by low-dose radiation, followed by 3 
more cycles of MOPP.  The veteran's numerous continuing 
complaints included extreme sensitivity of the hands to cold, 
muscle aches, intermittent constipation, and occasional 
diarrhea.  After examination, the doctor opined that the 
veteran remained clinically in remission.  

On outpatient examination by Dr. Godsall in early September 
1988, the veteran complained of generalized fatigue, and 
slight lower quadrant abdominal pain with constipation and a 
burning feeling in the stomach and esophagus.  The assessment 
was question of a spastic colon.  On outpatient examination 
in mid-September 1988 by D. Sack, M.D., the veteran 
complained of left lower quadrant discomfort.  Current 
examination of the abdomen showed a palpably-tender sigmoid.  
It was felt that the veteran had a spastic colon.  After 
outpatient examination by Dr. Godsall in January 1989, the 
assessment was abdominal pain, felt to be due to an irritable 
bowel.  

In a radiation therapy note dated in October "1978" [which 
date the Board finds most likely represents a typographical 
error, and should more properly be dated "1989" when viewed 
in the context of other objective evidence of record], Dr. 
Silberstein commented that there had not been any evidence of 
recurrent Hodgkin's disease.  The veteran's numerous 
complaints included extreme sensitivity to cold, muscle aches 
in the joints and extremities, cyclic fatigue, and 
constipation occasionally broken by diarrhea which had been 
attributed to an irritable bowel.  On physical examination 
subsequently in October 1989 by S. Bobrow, M.D., an 
oncologist, for evaluation of the veteran's multiple symptoms 
and follow-up for Hodgkin's disease, the doctor stated that 
he reviewed the veteran's medical history, noting that 
treatment with combined modality therapy including the Yale-
MOPP regimen as well as low-dose radiation therapy had been 
completed in "1984."  The doctor felt that the veteran had 
done well over the past 5 years, noting however multiple 
symptoms including intermittent fatigue, abdominal pain, 
arthralgias, and myalgias which had been unexplained over the 
past several years.  He further noted that the veteran had 
not had any constitutional symptoms to suggest a recurrence 
of Hodgkin's disease.  After examination, the doctor was 
unable to explain the veteran's multiple non-specific 
complaints.

On outpatient examination in January 1990 by J. Fuller, M.D., 
the veteran was noted to be apparently in remission from 
Hodgkin's disease following chemotherapy and radiation 
therapy in 1984/85.  He currently complained of left-sided 
abdominal pain and general fatigue and malaise, and the 
assessments included Hodgkin's disease and irritable bowel 
syndrome.  After outpatient examination in August 1990 by Dr. 
Thomas, the assessment was irritable bowel, status post 
numerous investigations to prove otherwise.  In September 
1990, Dr. Fuller commented that most of the veteran's 
complaints were quite odd.

In an October 1990 radiation therapy note, Dr. Silberstein 
stated that the veteran had received chemotherapy and 
radiation therapy for Hodgkin's disease in 1985, and had been 
in complete remission since that time.  The veteran was noted 
to have had assorted complaints including muscle aches, 
discomfort in bones, occasional nausea, and some shortness of 
breath on exertion.  On outpatient examination in December 
1990 by Dr. Fuller, the veteran gave a several-day history of 
chest tightness and a cough productive of sputum, sinus 
pressure, head congestion, decreased appetite, and severe 
fatigue.  The examiner noted that the veteran's lymphoma was 
in remission and that he had persistent severe fatigue 
symptoms.  The assessment was chronic bronchitis, question of 
chronic asthma.  In June 1991, P. Burch, M.D., diagnosed 
probable migraine.

On outpatient examination in July 1991, J. Goodman, M.D., 
noted that the veteran had done quite well postoperatively 
with his Hodgkin's lymphoma, except for some element of 
chronic fatigue syndrome since then, and continued periodic 
complaints of abdominal distress and bloating.  

In a June 1992 radiation therapy note, Dr. Silberstein noted 
that the veteran had been treated for Hodgkin's disease with 
chemotherapy and radiation therapy in 1985, and was currently 
being seen for a 7-year follow-up evaluation.  The veteran's 
current complaints included difficulty swallowing associated 
with significant heartburn, a feeling of bloating in the 
stomach, episodes of diarrhea, and a several-year history of 
intermittent migraine symptoms.  After examination, the 
doctor stated that there was no evidence to suggest that the 
veteran had recurrent Hodgkin's disease, and that he did not 
understand the etiology of the veteran's symptomatology, 
which seemed to be namely gastrointestinal in nature.

On outpatient examination in July 1992, Dr. Goodman felt that 
the veteran had chronic fatigue syndrome, and noted 
complaints of periodic abdominal bloating with epigastric 
discomfort.  In a November 1993 radiation therapy note, Dr. 
Silberstein stated that the veteran had been treated for 
Hodgkin's disease with chemotherapy and radiation therapy in 
1985, and was currently being seen for a follow-up 
evaluation.  The veteran reiterated his years-long 
gastrointestinal complaints.  On VA examination of May 1994, 
the veteran was noted to be receiving follow-up evaluations 
for Hodgkin's disease with Dr. Silberstein, a radiation 
therapy physician.  His current complaints included chronic 
fatigue, neck pain, and headaches, and intermittent 
constipation.  After examination, the doctor opined that the 
veteran's Hodgkin's disease was in remission, that there had 
been no acute attacks, and that he had last received 
chemotherapy and radiation therapy in "December 1985" 
[which date the Board finds most likely represents a 
typographical error, when viewed in the context of other 
objective evidence of record which clearly establishes that 
the veteran received his last dose of chemotherapy in October 
1985].

On VA psychiatric examination of July 1994, the examiner 
noted that the veteran had received chemotherapy, MOPP, and 
radiation therapy, finished his treatment of Hodgkin's 
disease in 1985, and was currently in remission.  His current 
complaints included symptoms of weakness, anhedonia, and 
decreased energy levels.   At the April 1995 RO hearing on 
appeal, the veteran testified that he had stomach and 
breathing problems, problems with stamina, chronic fatigue, 
and headaches.  On VA examination of July 1995, the veteran's 
complaints included chronic lethargy and occasional night 
sweats.  After examination, the examiner stated that the 
veteran's Hodgkin's disease had been in remission since 1985, 
that there had been no acute attacks, and that he had last 
received chemotherapy, X-ray, or surgical treatment for 
Hodgkin's disease in 1985.  On VA psychiatric examination of 
September 1995, the veteran's complaints included periodic 
aches and pains in the stomach, back, legs, and bones.  After 
examination, the examiner noted that the major ruminations 
that the veteran suffered from were related to the aches and 
pains he felt were associated with Hodgkin's disease.  

In the September 1998 Joint Motion incorporated into the 
October 1998 Court Order, the Board was instructed to 
determine the exact date when the veteran's treatment for 
Hodgkin's disease terminated.  It was noted that a July 1988 
radiation therapy note had indicated that his treatment did 
not conclude until November 1987, and that other evidence had 
indicated that he was still treated for Hodgkin's disease 
after November 1987 with visits to an oncologist.  The Board 
was further instructed to define the term "treatment phase" 
used in assigning a 100% rating for Hodgkin's disease under 
Diagnostic Code 7709 (38 C.F.R. § 4.117, as in effect on and 
after 
23 October 1995).

In seeking a definition for the term "treatment phase" 
contained in Diagnostic Code 7709 (as in effect on and after 
23 October 1995), the Board looks to the term in the context 
of the provisions of the entire Diagnostic Code, which reads 
substantially as follows:  "7709   Hodgkin's disease: With 
active disease or during a treatment phase, 100%.  NOTE: The 
100% rating shall continue beyond the cessation of any 
surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  
6 months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local recurrence or metastasis, rate on residuals."

After reviewing the term "treatment phase" in Diagnostic 
Code 7709 in the context wherein that term follows a 
reference to "active disease" and precedes a Note referring 
to "the cessation of any surgical, radiation, antineoplastic 
chemotherapy and other therapeutic procedures," the Board, 
after consultation of Dorland's Illustrated Medical 
Dictionary (26th edition 1981), defines the term "treatment 
phase" in that Diagnostic Code as "the varying aspects or 
stages of the management and care of a patient for the 
purpose of combating Hodgkin's disease, directed immediately 
to the cure of the disease and designed to produce full 
remission of the disease." dical management 
and care of patients contemplated in the immediate direction 
to the cure of, and the design to produce full remission of, 
the disease, i.e.: any surgical, radiation, antineoplastic 
chemotherapy or other therapeutic procedures ("therapeutic 
procedures" being further defined as "a series of steps by 
which the desired healing or curative result is 
accomplished," or more specifically, "a series of steps by 
which the desired result, healing or tending to overcome 
Hodgkin's disease and promote recovery, is accomplished").  
Furthermore, the word "during" placed prior to the term 
"treatment phase" in Diagnostic Code 7709 indicates 
"throughout the duration of," i.e., "prior to the 
cessation of," the administration of any surgical, 
radiation, antineoplastic chemotherapy or other therapeutic 
procedures.        

Having thus defined the term "treatment phase" above as 
essentially an active, aggressive period of combative medical 
management and care designed to fully arrest, if not cure, 
the underlying malignant disease process, the Board, after a 
review of the voluminous evidence of record, finds, in the 
limited context of this preliminary Remand Order, that the 
veteran's treatment for Hodgkin's disease terminated in late 
October 1985, when the entirety of the evidence, detailed 
above, reliably establishes that he received his last dose of 
chemotherapy.  

In reaching this determination of the date of termination of 
treatment for Hodgkin's disease, the Board has considered Dr. 
Silberstein's July 1988 radiation therapy note wherein it was 
indicated that the veteran completed treatment for Hodgkin's 
disease in "November 1987."  The Board finds, in the 
limited context of this preliminary Remand Order, that this 
single notation in the voluminous record of "November 1987" 
as the date the veteran reportedly completed treatment for 
Hodgkin's disease most likely represents a typographical 
error, when viewed in the context of all the other voluminous 
objective evidence of record, from several VA and private 
medical sources including Dr. Silberstein himself, which 
consistently and more reliably specifies the date of 
termination of the veteran's treatment for Hodgkin's disease 
with chemotherapy and radiation therapy as late October 1985.

Moreover, the Board finds, in the limited context of this 
preliminary Remand Order, that the veteran's post-October 
1985 office visits to oncologists and physicians who 
previously treated him with chemotherapy and radiation 
therapy, for mere follow-up examinations and evaluations for 
the purpose of monitoring the evolving status of his 
Hodgkin's disease, may not properly be construed as a 
continuation of his "treatment phase" for Hodgkin's disease 
as defined by the Board, above, to be contemplated by 
Diagnostic Code 7709, inasmuch as all private and VA medical 
evidence of record subsequent to October 1985 consistently 
shows that the Hodgkin's disease was in full remission, 
without local recurrence or metastasis, and that the veteran 
underwent no further active, aggressive medical treatment 
such as surgical, radiation, antineoplastic chemotherapy, or 
other such combative therapeutic procedures.  In this regard, 
the Board notes that the headings on most of Dr. 
Silberstein's medical reports contained in the record from 
1985 to 1993 are entitled "Radiation Therapy Note."  The 
Board finds that this mere heading is misleading, to the 
extent it would lead one to believe that radiation therapy 
continued to be administered to the veteran beyond October 
1985.  A review of the content of each of the medical reports 
of Dr. Silberstein contained in the record subsequent to 
October 1985 and entitled "Radiation Therapy Note" 
discloses that they are mere medical report forms wherein the 
doctor recorded the veteran's past medical history pertaining 
to treatment and evaluation of Hodgkin's disease, and noted 
current clinical findings and assessments regarding the 
status of the disease - all of which consistently reflected 
that the disease remained in full remission and was without 
local recurrence or metastasis, and that no additional 
surgical, radiation, antineoplastic chemotherapy, or other 
such therapeutic procedures were performed or administered.     

Lastly, the Board notes that the September 1998 Joint Motion 
incorporated into the October 1998 Court Order directed the 
Board to address the issue of whether the veteran's 
depression and chronic fatigue syndrome were "evidence of 
severe impairment of general health," and thus were factors 
which should have been considered in determining whether the 
veteran was entitled to a rating in excess of 30% for 
Hodgkin's disease under the provisions of Diagnostic Code 
7709 (38 C.F.R. § 4.117, as in effect prior to 23 October 
1995).  

With regard to the matter of depression, the Board first 
notes that no psychiatric manifestations are listed as 
residuals of lymphogranulomatosis (Hodgkin's disease) to be 
considered in arriving at any percentage disability rating 
under Diagnostic Code 7709 (38 C.F.R. § 4.117, as in effect 
prior to 23 October 1995).  Second, the criteria for a 60% 
rating specify "secondary pressure symptoms, such as marked 
dyspnea, edema with pains and weakness of extremity, or other 
evidence of severe impairment of general health."  Noting 
the organic, rather than functional, nature of the secondary 
pressure symptoms specified in the rating criteria, the Board 
finds that adding a functional component such as symptoms of 
depression to the list of secondary pressure symptoms 
restricted to the organic would constitute an inappropriate 
and unauthorized expansion of the rating criteria 
contemplated by the stated provisions of Diagnostic Code 7709 
(38 C.F.R. § 4.117, as in effect prior to 23 October 1995).  

Under the circumstances, the Board finds, in the limited 
context of this preliminary Remand Order, that there is no 
rational basis to consider symptoms of depression as a 
component of the term "evidence of severe impairment of 
general health" in determining the veteran's entitlement to 
a rating in excess of 30% under Diagnostic Code 7709 
(38 C.F.R. § 4.117, as in effect prior to 23 October 1995), 
and that the RO properly considered the veteran's contentions 
regarding an etiological relationship between his depression 
and his service-connected Hodgkin's disease as a separate and 
distinct claim for service connection for depression under 
the provisions of 38 C.F.R. § 3.310(a), unrelated to his 
claim for an increased rating for Hodgkin's disease.  In this 
regard, the Board further notes the provisions of 38 U.S.C.A. 
§ 1155 (West 1991) and 38 C.F.R. § 4.25(b) (1998), to the 
effect that, except as otherwise provided in the VA Schedule 
for Rating Disabilities (Rating Schedule) (38 C.F.R. Part 4), 
disabilities arising from a single disease entity are to be 
rated separately as are all other disabling conditions, if 
any.  As noted above, Diagnostic Code 7709 (38 C.F.R. 
§ 4.117, as in effect prior to 23 October 1995) makes no 
provision for consideration of psychiatric symptoms as a 
basis for entitlement to any percentage disability rating 
under that Diagnostic Code, and the Rating Schedule does 
provide for separate disability ratings for mental disorders.  
Moreover, the Board notes that service connection for 
depression was granted by rating action of November 1995, and 
the veteran has been in receipt of a separate 10% disability 
rating for that disorder under Diagnostic Code 9405 since 
July 1995.  Lastly, the Board notes the provisions of 
38 C.F.R. § 4.14 (1998) regarding the avoidance of 
pyramiding, to the effect that the evaluation of the same 
disability under various diagnoses is to be avoided.  
Dyspnea, tachycardia, nervousness, fatigability, etc., may 
result from many causes; some may be service-connected, 
others, not.  Both the use of manifestations not resulting 
from service-connected disease in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 

With regard to the matter of chronic fatigue syndrome, the 
Board notes that fatigability is specifically listed as a 
symptom for consideration in adjudicating a claim for 
entitlement to a 30% rating under Diagnostic Code 7709 
(38 C.F.R. § 4.117, as in effect prior to 23 October 1995).  
Thus, the Board finds, in the limited context of this 
preliminary Remand Order, that there is a rational basis to 
consider clinical findings pertaining to fatigue as a 
component of the term "evidence of severe impairment of 
general health" in determining the veteran's entitlement to 
a rating in excess of 30% under that Diagnostic Code.                       

Having addressed, in the limited context of this preliminary 
Remand Order, pertinent aspects of the October 1998 Court 
Order with regard to the claim for an increased rating, the 
Board finds that the current nature of the residuals of the 
veteran's Hodgkin's disease and their degrees of severity 
must be further evaluated to address the matters raised in 
the Joint Motion, and that additional VA examinations are 
necessary prior to an appellate decision in this appeal.  
Under the circumstances, this case is REMANDED to the RO for 
the following action:

1. The RO should contact the veteran and 
request him to sign and submit 
appropriate forms authorizing the 
release to the VA of all records of 
his follow-up treatment and evaluation 
for Hodgkin's disease from all non-VA 
medical providers from 1993 to the 
present time, to include Drs. 
Silberstein and Goodman.  Thereafter, 
the RO should obtain and associate 
with the claims folder copies of all 
such records, as well as copies of all 
records of follow-up treatment and 
evaluation at any VA medical facility 
from 1995 to the present time.

2. After the abovementioned records have 
been obtained, the RO should afford 
the veteran special VA neurological, 
respiratory, and gastrointestinal 
examinations, as well as an 
examination by a specialist in immune 
disorders, to determine the nature, 
extent, and degrees of severity of any 
and all disorders found to be 
residuals of Hodgkin's disease.  Each 
examiner should report all clinical 
findings in detail.  The claims folder 
and a copy of this Remand Order must 
be made available to each examiner 
prior to the examination so that he 
may review the veteran's medical and 
employment history.  Such tests as the 
examiners deem necessary, including 
laboratory tests, should be performed 
to identify and evaluate any and all 
specific manifestations of residuals 
of Hodgkin's disease.  Each examiner 
should specifically comment on the 
effects of any disorder deemed to be a 
residual of the service-connected 
Hodgkin's disease on the veteran's 
ordinary activity and on how it 
impairs him functionally, especially 
in the work-place.
                            
     The neurological examiner should 
examine the 
     veteran for complaints including 
muscular     
     weakness, tingling and partial 
paralysis of the 
     fingers and toes, muscle cramps, 
pain in the 
     muscles and joints, headaches, 
vertigo, and swelling 
     of the hands and feet, and identify 
the nature, extent, 
     and degree of severity of any 
disorder found to be a 
     residual of Hodgkin's disease.     

     The respiratory examiner should 
examine the 
     veteran for complaints including 
shortness of 
     breath, bronchitis, and asthma, and 
identify the        
     nature, extent, and degree of 
severity of any 
     disorder found to be a residual of 
Hodgkin's 
     disease.

     The gastrointestinal examiner should 
examine the 
     veteran for gastrointestinal 
complaints including 
     abdominal pain, distress, and 
bloating; difficulty 
     swallowing; heartburn; nausea; 
constipation; 
     diarrhea; a spastic colon; and 
irritable bowel 
     syndrome, and identify the nature, 
extent, and 
     degree of severity of any disorder 
found to be a 
     residual of Hodgkin's disease.  

     

     The specialist in immune disorders 
should 
     examine the veteran for complaints 
of fatigue, low-
     grade fever, generalized muscle 
aches or weakness, 
     palpable or tender cervical or 
axillary lymph nodes, 
     headaches, and sleep disturbance, 
and identify the 
     nature, extent, and degree of 
severity of any disorder 
     found to be a residual of Hodgkin's 
disease, 
     including any chronic fatigue 
syndrome.  

3. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.

4. Thereafter, the RO should review the 
evidence and determine whether the 
veteran's claim for an increased 
rating for Hodgkin's disease may now 
be granted.  In adjudicating this 
issue, the RO should consider (a) the 
propriety of the termination of the 
100% rating for Hodgkin's disease 
effective October 1986, to include 
application of the provisions of 
38 C.F.R. § 3.105(e) (1998), and (b) 
an evaluation in excess of 30% for 
Hodgkin's disease subsequent to the 
termination of the 100% rating.  Any 
percentage disability ratings assigned 
should reflect consideration under 
Diagnostic Code 7709 (38 C.F.R. 
§ 4.117) both as in effect prior to 23 
October 1995, and as in effect on and 
after 23 October 1995, whichever is 
more favorable to the veteran.  See 
Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In adjudicating the claim 
under Diagnostic Code 7709 as in 
effect on and after 23 October 1995, 
the RO should consider whether the 
evidence and clinical findings warrant 
assignment of a separate disability 
rating under a separate Diagnostic 
Code for any disability diagnosed to 
be a residual of Hodgkin's disease 
subsequent to the termination of a 
100% rating under that Diagnostic 
Code.
                             
If the veteran's claim has not been granted, he and his 
representative should be furnished an appropriate 
Supplemental Statement of the Case, and the case should be 
returned to the Board for further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



- 16 -


